Homer Bramble filed his petition in this court for a writ of habeas corpus, alleging that he was illegally restrained of his liberty by L. W. Barnhill, sheriff of Garvin county, and confined in the county jail of said county.
Petitioner further alleges that he is charged with the offense of robbery with firearms committed on the 20th day of December, 1932, in the robbery of the First National Bank of Lindsay, Okla.; that he had a preliminary examination before an examining magistrate and was bound over to the district court without bail; and that his application for bail has been denied by the district court of Garvin county.
By the provisions of chapter 44, Session Laws of 1925, robbery with firearms is a capital offense.
Upon the hearing, petitioner introduced a transcript of the proceedings had upon his application for bail in the district court, together with the affidavit of petitioner; thereupon the state introduced a transcript of the record on the trial of Homer Hinkle, a codefendant of petitioner, with the verbal testimony of L. W. Barnhill, sheriff, and others.
Under this evidence the proof is evident and the presumption great. *Page 26 
The writ is therefore denied.
EDWARDS, P. J., and DAVENPORT, J., concur.